Citation Nr: 0428134	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-15 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for low back pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a higher rating should be assigned 
for his service-connected low back pain.  

Initially, the Board notes that the criteria for evaluating 
disabilities of the spine have been revised on two occasions 
during the course of the veteran's appeal.  There is no 
indication in the record that the veteran has been notified 
of either change.  The Board points out that one amendment 
was effective September 23, 2002, and the other September 26, 
2003.  

During the hearing before the undersigned in May 2004, the 
veteran testified that he had been treated by "Dr. Russo" 
of the Spine Clinic in Grand Rapids, Michigan beginning in 
1999, as well as by Dr. Peters from 1999 to 2001.  There is 
no indication in the record that the RO has attempted to 
obtain these records.  The veteran also referred to treatment 
he has received at the VA medical facilities in Grand Rapids, 
Michigan, and Ann Arbor, Michigan.  Although some VA medical 
treatment records have been associated with the claims 
folder, it does not appear that all such records have been 
obtained.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the supplemental 
statement of the case issued in November 2002 provided the 
pertinent regulation concerning VA development, but this is 
not sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim for an increased 
rating for mechanical low back pain, to 
include what specific evidence, if any, 
he is expected to obtain and submit, and 
what specific evidence will be retrieved 
by VA.  Further, he must be advised to 
send any evidence in his possession 
pertinent to the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since 1998.  The RO should 
specifically request that the veteran 
provide this information for Drs. Russo 
and Peters.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  All necessary tests should 
be performed.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The RO should readjudicate the issue 
on appeal pursuant to the revised 
criteria for rating disabilities of the 
spine effective September 23, 2002 and 
September 26, 2003.  Thereafter, if the 
determination remains adverse, the RO 
should furnish the veteran a supplemental 
statement of the case that includes all 
pertinent Diagnostic Codes for rating the 
disability at issue.  The veteran should 
be afforded a reasonable period of time 
in which to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




